Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 14 recites the limitation "the thrust measuring device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegenbart (US-Pub 2013/0311112).

    PNG
    media_image1.png
    482
    654
    media_image1.png
    Greyscale

Regarding claim 1, Hegenbart discloses a propulsion system (4, fig 2a) for a vehicle (2, fig 1) comprising: a propulsor (annotated fig 2a above) for generating a thrust for the vehicle; a motor (annotated fig 2a above) operable with the propulsor for driving the propulsor; a motor mount (6 and 12, fig 2a) for mounting the motor in or to the vehicle; and a thrust measuring device comprising a strain sensor (14, fig 2b) mounted to a structural component (12, fig 2b) of the motor mount for directly measuring a strain on the structural component caused by the thrust generated by the propulsor during operation of the propulsion system (par 0033).



Regarding claim 9, Hegenbart discloses wherein the thrust measuring device comprises a plurality of strain sensors (14, fig 2b).
Regarding claim 10, Hegenbart discloses wherein the strain sensor of the thrust measuring device is configured to determine an effective forward thrust generated by the propulsor during operation of the propulsion system by directly measuring a strain on the structural component caused by the thrust generated by the propulsor (par. 0044).

Regarding claim 11, Hegenbart discloses wherein the propulsor, the motor, and the motor mount are each configured as part of a first propulsion assembly (fig 2a), wherein the propulsion system further comprises: a second propulsion assembly (fig 1, there is a second engine that uses the same parts as the engine of fig 2a) comprising a propulsor (annotated fig 2a), a motor (annotated fig 2a), and a motor mount (6 and 12, fig 2a); wherein the strain sensor is a first strain sensor (14, fig 2b), wherein the thrust measuring device further comprises a second strain sensor (14, fig 2b except on the other engine) mounted to a structural component of the motor mount of the second propulsion assembly for directly measuring a strain on the structural component of the second propulsion assembly caused by a thrust generated by the propulsor of the second propulsion assembly during operation of the propulsion system (par. 0043, the thrust detection unit determines thrust in each individual engine in order to determine total thrust).

Regarding claim 14, Hegenbart discloses a method for operating a propulsion system (4, fig 2a) of a vehicle (2, fig 1), the propulsion system comprising a propulsor (annotated fig 2a), a motor (annotated fig 2a) operable with the propulsor and defining an axial direction (x direction, fig 2a), and a motor mount (6 and 12, fig 2a) for mounting the motor in or to the vehicle, the method comprising: measuring an axial strain on a structural component (12, fig 2a) of the motor mount using a strain sensor (14, fig 2a) of the thrust measuring device; and determining a thrust generated by the propulsor for the vehicle based on the measured strain (par 0033).

Regarding claim 15, Hegenbart discloses operating the propulsor to generate a forward thrust (par. 0009); supporting Page 4 of 7the motor with the structural component to transfer the forward thrust to the vehicle; and wherein measuring the axial strain on the structural component comprises measuring the axial strain on the structural component resulting from the structural component transferring the forward thrust to the vehicle (par. 0010).

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiefer (6810750).
Regarding claim 12, Kiefer discloses a thrust measuring device (the thrust measuring device is a SAW strain gauge, therefore Kiefer meets this limitation) for a propulsion system of a vehicle, the propulsion system comprising a propulsor, a motor operable with the propulsor, and a motor mount for mounting the motor in or to the vehicle (for a propulsion system… to the vehicle is being interpreted as intended use of the thrust measuring device. Seeing as the thrust measuring device of Kiefer can be used as part of a propulsion system of a vehicle comprising 

Regarding claim 13, Kiefer discloses wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate (13, fig 1), an input interdigitated transducer (14, fig 1) at a first end of the piezoelectric substrate, and an output interdigitated transducer (17, fig 1) at a second end of the piezoelectric substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Kiefer.
Regarding claims 2, and 3, Hegenbart does not disclose wherein the strain sensor is a surface acoustic wave sensor, wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate, an input interdigitated transducer at a first end of the piezoelectric substrate, and an output interdigitated transducer at a second end of the piezoelectric substrate, wherein the piezoelectric substrate of the surface acoustic wave sensor is attached to the structural component using an adhesive fastener.
Kiefer teaches a strain sensor which is a surface acoustic wave sensor (10, fig 1), wherein the surface acoustic wave sensor comprises a piezoelectric substrate (13, fig 1), an input interdigitated transducer (14, fig 1) at a first end of the piezoelectric substrate, and an output interdigitated transducer (17, fig 1) at a second end of the piezoelectric substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the strain gauges disclosed by Hegenbart with SAW strain gauges, each comprising a piezoelectric substrate with an input and 

Regarding claim 4, Hegenbart teaches using an adhesive to bond a piezoelectric strain gauge to the structure to be measured (par. 0014).  Once Hegenbart is modified to include the SAW strain gauge, the piezoelectric substrate of the surface acoustic wave sensor would be affixed to the structural component (col 1, lines 12-17, it would be mounted using the adhesive of Hegenbart).

Regarding claim 5, Hegenbart discloses wherein the propulsion system defines a thrust path (part 12 is a thrust element that directs thrust from the propeller to the vehicle) from the propulsor to the vehicle, and wherein the surface acoustic wave sensor (when combined with Kiefer) is oriented generally along a direction of the thrust path (the strain gauges are oriented along the thrust element 12 and thus would be along the thrust path).

Regarding claims 16 and 17, Hegenbart teaches using an adhesive to bond a piezoelectric strain gauge to the structure to be measured (par. 0014). 

Kiefer teaches wherein the strain sensor is a surface acoustic wave sensor (10, fig 1), wherein the surface acoustic wave sensor of the thrust measuring device comprises a piezoelectric substrate (13, fig 1), and wherein the method further comprises: mounting the piezoelectric substrate of the surface acoustic wave sensor to the structural component (col 1, lines 12-17, which would be done with the adhesive fastener of Hegenbart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the strain gauges disclosed by Hegenbart with SAW strain gauges to detect strain based on the teachings of Kiefer. One of ordinary skill in the art would have been motivated to use the SAW gauge of Kiefer as a known substitution of a wire or non-specific piezoelectric strain gauge as a known method to perform the same function. Once Hegenbart is modified to include the SAW strain gauge, the piezoelectric substrate of the SAW sensor would be affixed to the structural component (col 1, lines 12-17).



Regarding claim 19, Hegenbart discloses wherein measuring the axial strain on the structural component comprises measuring the axial strain on the structural component of the first propulsion assembly (par. 0036), wherein determining the thrust generated by the propulsor for the vehicle comprises determining the thrust generated by the propulsor of the first propulsion assembly for the vehicle (par. 0044), and wherein the method further comprises: measuring an axial strain on a structural component (12, fig 2a) of the motor of the second propulsion assembly using the second surface acoustic wave sensor (when combined with Kiefer) of the thrust measuring device; and determining a thrust generated by the propulsor of the second propulsion assembly for the vehicle based on the measured axial strain (par. 0043).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Curlier (US-Pub 2016/0299019).
Regarding claim 7, Hegenbart discloses wherein the gas turbine engine comprises a shaft (annotated fig 2a), wherein the propeller assembly is attached to the shaft of the gas turbine engine.
Hegenbart does not disclose wherein the gas turbine engine comprises a flange, wherein the propeller assembly is attached to the flange of the gas turbine engine, and wherein the strain sensor of the thrust measuring device is mounted to the shaft of the gas turbine engine.
Curlier teaches a gas turbine rotor (1, fig 2) comprising a flange (5, fig 2), wherein the flange attaches the rotor to a pinion (3, fig 2) that is used to drive the member that the shaft drives (par. 0056, the shaft of Hegenbart drives the propeller assembly, therefore the propeller assembly would be attached to the flange of the gas turbine via the pinion 3), and wherein the strain sensor of the thrust measuring device is mounted to the shaft of the gas turbine engine (20, fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine shaft disclosed by Hegenbart by having a flange connecting the shaft to the propeller assembly and locating the strain gauge on the shaft based on the teachings of Curlier. Doing so would see all the components which are necessary for measurement directly integrated in the shaft, allowing calibration to take place outside the engine (par. 0017), as suggested by Curlier.

s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart in view of Day (4928241).
Regarding claim 8, Hegenbart discloses wherein the motor comprises a structural frame (12, fig 2a), a shaft (annotated fig 2a), wherein the strain sensor of the thrust measuring device is mounted to the motor mount
Hegenbart does not disclose a thrust bearing operable with the shaft.
Day teaches a gas turbine propulsor using a thrust bearing (47, fig 2) operable with the shaft (the bearing connects the propeller to the shaft attached to blades 42, fig 2)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft disclosed by Hegenbart adding a thrust bearing operable with the shaft based on the teachings of Day. One of ordinary skill in the art would be motivated to add a thrust bearing to reduce the friction and internal forces produced by the shaft.
	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hegenbart as modified by Kiefer as applied to claim 19 above, and further in view of Day.
Regarding claim 20, Hegenbart as modified by Kiefer does not disclose modifying a symmetry of thrust of the vehicle based on the determined thrust generated by the propulsor of the first propulsion assembly and the determined thrust generated by the propulsor of the second propulsion assembly. 
Day teaches modifying a symmetry of thrust of the vehicle (col 3, lines 33-57, the speed of each engine is modified using the error signal of each engine, and then the actual speed of each propeller is modified to synchronize them, col 7, lines 36-62 states that instead of speed, strain gauges can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining thrust disclosed by Hegenbart as modified by Kiefer by modifying a symmetry of thrust between the determined thrust of the propulsor of the first propulsion assembly and the determined thrust of the second propulsor assembly based on the teachings of Day. One of ordinary skill in the art would be motivated to do this to increase the in-flight efficiency of the vehicle by reducing inefficiency from thrust dissymmetry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magnin (9151697) discloses measuring engine loading by attaching strain gauges to the shaft of a turbojet engine, Price (2986930) teaches determining engine thrust by using strain gauges located on the engine support structure, and Schmidt (9889944) discloses a method of balancing thrust between engines during flight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741